
	
		II
		110th CONGRESS
		1st Session
		S. 2322
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2007
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the International Center Act to authorize the
		  lease or sublease of certain property described in such Act to an entity other
		  than a foreign government or international organization if certain conditions
		  are met.
	
	
		1.Amendment to the
			 International Center ActThe
			 first section of the International Center Act (Public Law
			 90–553; 82 Stat. 958) is amended by adding at the end the
			 following new sentence: Notwithstanding the foregoing limitations, the
			 property identified by the District of Columbia as tax lots 803, 804, 805, and
			 806 within the area described in this section may be leased or subleased to an
			 entity other than a foreign government or international organization, so long
			 as the Secretary maintains the right to approve the occupant and the intended
			 use of the property..
		
